Citation Nr: 0811150	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy and carpal tunnel 
syndrome of the left arm, currently evaluated as 20 percent 
disabling effective March 31, 2004.

2.  Entitlement to an increased disability rating for 
service-connected coronary artery disease (CAD), currently 
evaluated as 10 percent disabling effective March 26, 2002.

3.  Entitlement to a compensable initial disability rating 
for nonproliferative diabetic retinopathy, currently 
evaluated as noncompensably (0 per cent) disabling effective 
March 7, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1970.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran's January 2003 claim was partially granted in an 
August 2003 rating decision which granted service connection 
for peripheral neuropathy for bilateral arms, CAD, and 
retinopathy, and denied service connection for renal cancer 
and renal failure.  The veteran disagreed with the disability 
evaluations.  

In an August 2005 rating decision, the RO increased the 
veteran's initial disability ratings for bilateral upper 
extremities peripheral neuropathy, diabetes Type II, and 
granted service connection for peripheral neuropathy for 
bilateral lower extremities.  The veteran's September 2005 
substantive appeal addressed only the issues of entitlement 
to an increased disability rating for left arm peripheral 
neuropathy, CAD and retinopathy.  The veteran waived his 
right to present evidence before a Veterans Law Judge. 

Issues not on appeal

As noted above, the August 2003 rating decision denied 
service connection for renal cancer and renal failure.  
However, the veteran did not raise that issue in his April 
2004 notice of disagreement (NOD).  Thus, the issue is not in 
appellate status and will be addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a NOD initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The August 2005 rating decision granted service connection 
for bilateral lower extremity peripheral neuropathy, 
evaluating each as 10 percent disabling effective April 20, 
2005.  The veteran did not raise the disability ratings in 
any NOD of record.  Thus, the issues are not in appellate 
status.  See Archbold supra.

The August 2005 rating decision denied an increased 
disability rating for service-connected diabetes Type II.  
The veteran did not raise the issue in any NOD of record.  
Thus, the issue is not in appellate status.  See Archbold 
supra.

The veteran was granted entitlement to individual 
unemployability (TDIU) effective May 11, 2004, and basic 
eligibility to Dependent's Educational Assistance effective 
from May 11, 2004.  There is no NOD of record regarding 
either issue.  Thus, they are also not in appellate status.  
See Archbold supra.


FINDINGS OF FACT

1.  The veteran's left arm peripheral neuropathy is 
manifested by weakness and some symptoms of carpel tunnel 
syndrome.

2.  The veteran's CAD is manifested by complaints of 
inability to walk a distance greater than 3 blocks without 
rest.  

3.  The veteran's service-connected nonproliferative diabetic 
retinopathy is manifested by corrected distant visual acuity 
of 20/25 for the right eye and 20/30 for the left eye, with 
no evidence of a deficit in field vision.




CONCLUSIONS OF LAW

1.  Entitlement to an increased disability rating for 
service-connected left arm peripheral neuropathy is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2007).

2.  The criteria for an increased disability rating for 
service-connected CAD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2007).

3.  Entitlement to an increased disability rating for 
service-connected nonproliferative diabetic retinopathy is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6079 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service-connected for diabetes Type II due to 
exposure to herbicides during his service in Vietnam.  His 
service-connected left arm peripheral neuropathy, CAD and 
retinopathy conditions are secondary to his diabetes 
disability.  The veteran essentially contends that the 
disabilities are worse than recognized by VA.   As noted 
above, the RO granted an increased disability rating for the 
veteran's left arm peripheral neuropathy disability.  
However, because it was not a grant of full benefits, the 
Board will address the merits of the issue.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].  

The Board will address certain initial matters and then 
analyze the merits of the issues.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO did provide the appellant with notice of 
the evidence needed to establish service connection, VA's 
obligation to obtain records and other evidence in support of 
the veteran's claim, and notice that any necessary medical 
examination would be provided prior to the initial decision 
on the claim in a letter dated September 2005.

Moreover, the veteran was informed of the evidence necessary 
to establish an increased disability rating for the issues 
raised in his notice of disagreement in a letter dated 
September 2005.  Specifically, the letters stated that the 
evidence must show that his service connected disabilities 
have increased in severity. Additionally, the statement of 
the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, in the notice letter, the RO informed the claimant 
to submit any evidence in his possession that pertains to the 
claim. Thus, because each of the four notice requirements has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In this case, the first three elements are not in dispute 
since the veteran's claimed disabilities were service-
connected.  As noted above, the veteran received adequate 
notice of those elements.  With regard to elements (4) and 
(5), because the veteran's claims were denied, any failure to 
notify could not result in any prejudice to the veteran.  
Moreover, the veteran's representative's informal briefs 
submitted in April 2006 and June 2007 make clear that the 
veteran, through his representative, had knowledge of the 
requirements of elements (4) and (5).  Thus, the Board finds 
that any failure to notify the veteran of those elements did 
not result in any prejudice to the veteran.


In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim. He was also afforded VA 
examinations in connection with his claims for peripheral 
neuropathy, CAD and diabetic retinopathy.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the SOC 
informed the veteran of the specific diagnostic code 
criteria which applied to his case.  

Significantly, the veteran's representative has 
submitted briefs in support of the veteran's claim dated 
April 2006 and June 2007.  In the briefs, the veteran's 
representative addressed the diagnostic codes pertaining 
to the veteran's claims for all disabilities, and noted 
relevant symptomatology for those disabilities.  Such 
statements make clear that the veteran through his 
representative had actual knowledge of the information 
required under Vazquez-Flores.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran waived his right 
to a hearing before a local hearing officer and did not seek 
a hearing before a Veterans Law Judge.  See veteran's VA Form 
9 dated September 2005.  

The Board will therefore proceed to a decision on the merits 
of each issue.  



1.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy and carpal tunnel 
syndrome of the left arm, currently evaluated as 20 percent 
disabling effective March 31, 2004.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran's service-connected left arm peripheral 
neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8515 [The median nerve; Paralysis of].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 8515 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case 
(peripheral neuropathy with symptoms of carpal tunnel 
syndrome).  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
8515.

Specific scheduler criteria

Diagnostic Code 8515 provides that when the veteran's hand 
presents with:

complete paralysis; the hand inclined to the ulnar 
side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and 
feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain 
with trophic disturbances . . . . . . . 70 percent 
for major (dominant) hand; 60 percent for minor 
hand.

Incomplete:

Severe . . . . 40 major - 30 minor;

Moderate . . . . 30 major - 20 minor.

Analysis

An April 2005 VA medical examiner reported that the veteran's 
left arm peripheral neuropathy is manifested by weakness and 
some symptoms of carpel tunnel syndrome.  An x-ray report, 
also dated April 2005, indicates that there were "very 
minimal cystic changes in the carpal bones and slight 
calcification of cartilage around some of the lateral carpel 
bones."  The impression was states as "chondrocalcinosis 
laterally with potential of deposition disease."

The April 2005 examiner noted the veteran is right-handed, 
and that the veteran reported that he had progressive 
numbness for which he wears a wrist support.  Carpal tunnel 
tests revealed numbness and the veteran stated he experienced 
a tingling sensation when his blood sugar levels were 
elevated.  The April 2005 report states that the veteran's 
left-hand grip was weak and that the veteran said he 
occasionally drops pickups with the left hand.  No tremor was 
detected.  The examiner noted the peripheral neuropathy was 
consistent with moderately severe diabetes and that some 
symptoms of carpal tunnel syndrome were superimposed on the 
neuropathy symtoms.  The examiner did not note any paralysis 
of the left hand, and did not note that the veteran's 
dexterity and flexion was compromised beyond the noted grip 
weakness.  

As stated above, in order to meet the criteria for an 
increased disability rating, the evidence must show the 
veteran's left arm peripheral neuropathy to be "severe" 
incomplete paralysis.  Terms such as "severe" and 
"moderate" are not defined in VA criteria.  However, the 
Board observes that moderate is defined as "of medium 
quality."  See Merriam-Webster's Dictionary 11th Edition, at 
page798 (2003).  Severe is defined as "grievous and of a 
great degree."  Id at page 1140.

After review of the entire record, the Board finds that the 
veteran's disability does not meet a condition approaching 
severe.  He has not lost use of the hand and complains that 
he only occasionally drops items from his weak left hand 
grip.  His hand has no tremor or paralysis, and there is no 
evidence his dexterity or flexion has been compromised beyond 
a weak grip.  For those reasons, the Board finds that the 
veteran's left hand peripheral neuropathy disability more 
closely approximates a moderate condition, and further finds 
that the criteria for an increased disability rating have not 
been met.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

After review of the entire record, the Board finds that there 
is no evidence that the veteran's peripheral neuropathy 
disability has met the criteria for an increased rating 
during the period from one year prior date of the claim to 
the April 2005 examination.  For those reasons, the Board 
finds that staged ratings are not appropriate in this case.

Extraschedular concerns

Extraschedular concerns will be addressed at the end of the 
decision.

2.  Entitlement to an increased disability rating for 
service-connected coronary artery disease (CAD), currently 
evaluated as 10 percent disabling effective March 26, 2002. 
The pertinent law and regulations for increased disability 
ratings is stated above and will not be repeated here.

Assignment of diagnostic code

The veteran's service-connected left arm peripheral 
neuropathy is rated under 38 C.F.R. § 4.104, Diagnostic Code 
7005 [Arterioscirotic heart disease (Coronary artery 
disease)].  

As before, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts supra.  Factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology 
determine the appropriate diagnostic code, and any change in 
a diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran was diagnosed with CAD in a July 2003 VA medical 
examination and was diagnosed with arteriosclerotic heart 
disease in the April 2005 examination.  Thus, Diagnostic Code 
7005 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the primary 
diagnosed disability in the veteran's case.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the veteran 
has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7005.

Specific scheduler criteria

Under Diagnostic Code 7005, a 100 percent disability rating 
will be granted when evidence establishes chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  A 60 percent disability rating is provided 
when the evidence shows more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 30 percent disability rating is warranted when 
the evidence shows a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 10 percent disability rating is 
warranted when evidence shows workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required.

Analysis

The veteran's CAD is manifested by complaints of inability to 
walk a distance greater than 3 blocks without rest.  The 
April 2005 examiner noted that the veteran's heart condition 
included "no particular shortness of breath" and noted no 
evidence of atrial fibrillation.  The examiner did state that 
"[T]he METS as noted is evaluated as 2, as this patient has 
been taking nitroglycerin for chest pain and irregularities 
of the pulse on occasion . . . medication [is required] two 
to three times a month."  In a July 2005 opinion, the 
examiner stated the following:

The arteriosclerotic heart disease has worsened as 
evidenced by increased angina and use of 
nitroglycerin tablets the last 2 years.  . . .  
These are permanent changes.

Additionally, in the April 2005 examination report, the 
examiner also stated that the veteran "cannot do activity, 
which would entitle him to higher METS level."

As stated above, the criteria for an increased disability 
rating include a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  In this case, x-ray evidence 
revealed no cardiac abnormalities; however, the examiner did 
state that the veteran was entitled to a higher MET level 
than 2 because of his inability to do activity.  Given the 
medical opinion that the veteran's condition has worsened and 
viewing the evidence in the light most favorable to the 
veteran, the Board finds that the criteria for an increased 
disability rating of 30 percent disabling is warranted.  The 
claim will be granted to that extent.

Fenderson consideration

As above, the Board will consider whether "staged ratings" 
are appropriate in this case pursuant to Fenderson supra.

After review of the entire record, the Board finds that there 
is no evidence that the veteran's CAD disability has met the 
criteria for an increased rating beyond the 30 percent 
disability rating granted above during the period from one 
year prior date of the claim to the April 2005 examination.  
The record includes medical examination reports dated 
February 2003 and July 2003 which both indicate no cardiac 
abnormalities.  For those reasons, the Board finds that 
staged ratings are not appropriate in this case.

Extraschedular concerns

Extraschedular concerns will be addressed at the end of the 
decision.


3.  Entitlement to a compensable initial disability rating 
for nonproliferative diabetic retinopathy, currently 
evaluated as noncompensably (0 per cent) disabling effective 
March 7, 2002.

The pertinent law and regulations for increased disability 
ratings is stated above and will not be repeated here.

Assignment of diagnostic code

The veteran's service-connected nonproliferative diabetic 
retinopathy is rated under 38 C.F.R. § 4.84a, Diagnostic Code 
6079 [Impairment of Central Visual Acuity].  

As before, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts supra.  Factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology 
determine the appropriate diagnostic code, and any change in 
a diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In an April 2005 examination report, the examiner diagnosed 
the veteran with mild, stable diabetic retinopathy, which 
resulted in limited visual acuity.  Thus, Diagnostic Code 
6079 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the primary 
diagnosed disability in the veteran's case.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the veteran 
has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6079.

Specific rating criteria

The veteran is currently assigned a noncompensable or 0 
percent disability rating for his service-connected diabetic 
retinopathy by analogy to 38 C.F.R. § 4.84a, Diagnostic Codes 
6099-6079 [Impairment of Central Visual Acuity].  See 38 
C.F.R. § 4.27 (2007) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]; see also 38 C.F.R. § 4.27 [unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99"].

The diagnostic criteria pertinent to diseases of the eye (38 
C.F.R. § 4.84a, Diagnostic Codes 6000 through 6035) do not 
specifically set forth rating criteria pertinent to 
retinopathy.

With regard to impairment of central visual acuity, 
Diagnostic Code 6079 allows for a 10 percent disability 
rating when corrected vision in one eye is no better than 
20/50, and corrected vision in the other eye is no better 
than 20/40. A noncompensable disability rating is assigned 
where corrected vision in both eyes is 20/40 or better. 38 
C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2007).

With regard to impairment of field vision, Diagnostic Code 
6080 allows for a 10 percent disability rating when field 
vision is limited to 60 degrees but not 45 degrees in one 
eye. 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2007).

Analysis

The veteran's service-connected nonproliferative diabetic 
retinopathy is manifested by uncorrected distant visual 
acuity of 20/200 for the right eye and 20/100 for the left 
eye.  Corrected distant visual acuity was 20/25 for the right 
eye and 20/30 for the left eye.  There was no evidence of a 
deficit in field vision.

As stated above, Diagnostic Code 6079 allows for a 10 percent 
disability rating when corrected vision in one eye is no 
better than 20/50, and corrected vision in the other eye is 
no better than 20/40.  In this case, the medical evidence 
indicates that the veteran's diabetic retinopathy condition 
more closely meets the criteria for a noncompensable rating; 
where corrected vision in both eyes is 20/40 or better.

The Board notes that the veteran has contended that he 
believes he is entitled to an increased rating because he 
cannot see as well as he would like and requires corrective 
lenses.  However, the medical evidence of record outweighs 
the veteran's contentions.  It is well established that lay 
persons without medical training, such as the veteran, are 
not competent to attribute symptoms to a particular cause, or 
to assess severity of a disability in medical terms.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

For those reasons, the Board finds that the claim for a 
compensable disability rating for the veteran's service-
connected diabetic retinopathy is not warranted.

Fenderson consideration

As above, the Board will consider whether "staged ratings" 
are appropriate in this case pursuant to Fenderson supra.

After review of the entire record, the Board finds that there 
is no evidence that the veteran's visual acuity was any worse 
than that reported in the April 2005 examination.  Indeed it 
appears no other eye examination results are in the record or 
were identified by the veteran.  For those reasons, the Board 
finds that staged ratings are not appropriate in this case.

Extraschedular concerns

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and RO did not in fact consider the 
matter of an extraschedular rating.  Under Floyd v. Brown, 9 
Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96 [finding that the Board 
may deny extraschedular ratings, provided that the RO has 
fully adjudicated the issue and followed appropriate 
appellate procedure]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating.  If the veteran believes that such 
is in fact warranted, he should raise that matter with the 
RO.


ORDER

Entitlement to an increased disability rating for service-
connected peripheral neuropathy and carpal tunnel syndrome of 
the left arm is denied.

An increased disability rating of 30 percent is granted for 
service-connected CAD, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to a compensable initial disability rating for 
nonproliferative diabetic retinopathy is denied.




____________________________________________
Frank J. Flowers
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


